Case: 15-41715      Document: 00513821753         Page: 1    Date Filed: 01/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-41715
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 4, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

MACARIO FERNANDEZ-HERNANDEZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-702-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Macario Fernandez-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41715    Document: 00513821753    Page: 2   Date Filed: 01/04/2017


                                No. 15-41715

Hernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Fernandez-Hernandez has filed a response. The
record is not sufficiently developed to allow us to make a fair evaluation of
Fernandez-Hernandez’s claim of ineffective assistance of counsel, so we decline
to consider it on the present state of the record. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record, and
Fernandez-Hernandez’s response. We concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2